 1

 2

 3

 4

 5

 6

 7

 8                                            UNITED STATES DISTRICT COURT

 9                                  FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       PAUL JOHN HANSEN,                                  No. 2:20-cv-2436 KJM CKD (PS)

12                               Plaintiff,
13               v.                                         ORDER DENYING ELECTRONIC FILING

14       ROBIN P. ARKLEY, et al.,                           (ECF No. 25)

15                               Defendants.
16

17             Plaintiff has requested to file case documents electronically. 1 (ECF No. 25.) Plaintiff lives

18   in Alabama and states it is a hardship that he lives far away from the court. Plaintiff further states

19   he is familiar with Pacer.

20             Generally, “any person appearing pro se may not utilize electronic filing except with the

21   permission of the assigned Judge or Magistrate Judge.” See E.D. Cal. L.R. 133(b)(2) (emphasis in

22   original). The court does not find good cause for deviance from the general rule at this time. At

23   the current stage, the motion is DENIED.

24   Dated: May 12, 2021
                                                           _____________________________________
25
                                                           CAROLYN K. DELANEY
26   8.Hansen20-cv-2436.electronicfiling                   UNITED STATES MAGISTRATE JUDGE

27
     1
      This matter is referred to the undersigned pursuant to 28 U.S.C. § 636 and Local Rule
28   302(c)(21).
                                                      1
